DETAILED ACTION
1.	This action is in response the communications filed on 09/16/2022 in which claims 1, 10, and 19 are amended, and therefore claims 1-2, 4-10 and 12-28 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2022 and 10/14/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12-18 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites "… receiving the one or more weights occurs if the first vehicle is within a threshold distance of the additional vehicle, and receiving the one or more weights does not occur, otherwise." However, the written description fails to disclose the corresponding explanation for the claimed feature. The specification is silent as to the corresponding description of the "receiving weights when cars are within a threshold distance." In particular, the spec. discloses [0022] [0024], image data received when cars are within a distance, but not weights; para. [0037] discloses data, but it appears to be sensor data; para.  [0025] discloses vehicles may transmit weights. However, the specification does not describe a threshold as recited in the claim. 
Claims 12-18 and 28 are also rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-9, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chang ("Intelligent data fusion system for predicting vehicle collision warning using vision/GPS sensing") in view of Breed (US 20050060069 A1) in further view of Chong ("A rule-based neural network approach to model driver naturalistic behavior in traffic").

In regard to claim 1, Chang teaches: A vehicle comprising:
a first sensor configured to capture first vehicle data; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing [e.g. first vehicle data] (see below) "; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi)

a transceiver configured to receive second vehicle data from a second sensor of second vehicle , the vehicle configured to identify the second vehicle; and (Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”;  short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices;  section 3.1 sensor stage, "The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearb
    PNG
    media_image1.png
    441
    207
    media_image1.png
    Greyscale
y vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras [the sensor] and generated distance, velocity, and angle from those images at the host vehicle; "… Once the localization information sent from nearby vehicles [e.g. a second vehicle] has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second vehicle data can be localization information captured from GPS [a second sensor] of neighboring vehicles [a second vehicle] and generated distance, velocity, and angle from those information; The second vehicle data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)

    PNG
    media_image2.png
    143
    696
    media_image2.png
    Greyscale
use, in the first vehicle, a cooperative learning neural network trained on the first vehicle data and the second vehicle data received from the second senor of the second vehicle to detect a crash condition, (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error [training weights] (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))
wherein, responsive to identifying the second vehicle, training the cooperative learning neural network using the first vehicle data and the second vehicle data… and training the cooperative learning neural network using the first vehicle data and the second vehicle data… (Chang, section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first raw data and second raw data))

Chang does not teach, but Breed teaches: a processor configured to: (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 [a processor] can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems.")

… a controller configured to adjust an operation of the first vehicle based on the detection of the crash condition by the cooperative learning neural network. (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed, an operation of the wireless communication device]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents."; [0494] "The RtZF™ system is also capable of enhancing other vehicle safety systems. In particular, through knowing the location and velocity of other vehicles, for those cases where an accident cannot be avoided, the RtZF™ system will in general be able to anticipate a crash and make an assessment of the crash severity using, for example, neural network technology")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle control developed using neural network. Doing so would allow the system to automatically control over the vehicle and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Chang and Breed do not teach, but Chong teaches: wherein, responsive to identifying the second vehicle, training the cooperative learning neural network… occurs if the second vehicle is within a threshold distance of the first vehicle, and training the cooperative learning neural network… does not occur, otherwise; (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 4, reference is made to the rejection of claim 1, and further, Chang does not teach, but Breed teaches: wherein the controller is configured to adjust the operation of the vehicle by adjusting a speed of the vehicle, a heading of the vehicle, or both. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [heading], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 1.

In regard to claim 5, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the first vehicle data comprises a speed, a location, an environmental condition, a direction or a component condition of the vehicle, or a combination thereof. (Chang, section 3 Vehicle collision warning "… The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras and generated distance, velocity [speed], and angle from those images at the host vehicle)

In regard to claim 6, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chang, section 3.3.1. Forward collision warning (FCW) "Forward collision warning has four warning levels (Chen, 2007), and it is often known as rear-end collision. The following vehicle encounters a conflict situation with the lead vehicle")

In regard to claim 7, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the transceiver is configured to receive the second vehicle data from one or more sensors of a second vehicle. ((Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”;  short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices. Also see Breed [0252] "‘transceiver…’ mean the combination of a transmitter and a receiver… electromagnetic (antenna, CCD, CMOS arrays..."; section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second vehicle data can be localization information captured from GPS of neighboring vehicles [sensors of a second vehicle] and generated distance, velocity, and angle from those information.)

In regard to claim 8, reference is made to the rejection of claim 7, and further, Chang teaches: wherein the processor is configured to detect the crash condition further based at least on a distance between the vehicle and the second vehicle. (Chang, section 3.2 "Warning distance between the host and the other vehicles, involving average driver reaction time..."; section 3.2. Data fusion (prediction) stage, “… Horizontal distance between HV and OV… DHOR… Vertical distance between HV and OV DVER … The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH.”)

In regard to claim 9, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the transceiver is further configured to send the first vehicle data to one or more additional vehicles. (Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”;  short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices. Also see Breed [0252] "‘transceiver…’ mean the combination of a transmitter and a receiver… electromagnetic (antenna, CCD, CMOS arrays..."; section 3.1 sensor stage, "The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet [sending data to additional vehicles].")

In regard to claim 19, Chang teaches: A crash detection system comprising:a first wireless communication device comprising: a first sensor configured to capture first vehicle data; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing [e.g. first vehicle data] (see below) "; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi)
a first transceiver, the first transceiver configured to transmit the first vehicle data from the first sensor and to receive second vehicle data from a second sensor of a second wireless communication device, the first wireless communication device configured to identify the second wireless communication device; and (Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”;  short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices;  section 3.1 sensor stage, "The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearb
    PNG
    media_image1.png
    441
    207
    media_image1.png
    Greyscale
y vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras [the sensor] and generated distance, velocity, and angle from those images at the host vehicle; "… Once the localization information sent from nearby vehicles [e.g. a second vehicle] has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second vehicle data can be localization information captured from GPS [a second sensor] of neighboring vehicles [a second vehicle] and generated distance, velocity, and angle from those information; The second vehicle data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)

… use a cooperative learning neural network, implemented in the first wireless communication device, to utilize both the first vehicle data and the second vehicle data received from the second sensor of the second wireless communication device to detect a crash condition, wherein, responsive to identifying the second wireless communication device, using the cooperative learning neural network utilizing both the first vehicle data and the second vehicle data… and using the cooperative learning neural network utilizing both the first vehicle data and the second vehicle data… by the cooperative learning neural network of the processing device in the first wireless communication device. (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); section 3.2 “where D represents OV distance measured from visual 
    PNG
    media_image2.png
    143
    696
    media_image2.png
    Greyscale
image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data); section 3.3.1. Forward collision warning (FCW) "Forward collision warning has four warning levels (Chen, 2007), and it is often known as rear-end collision.") 

Chang does not teach, but Breed teaches: a processing device configured to (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 [a processor] can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle a processing device. Doing so would implement the cooperative neural network on the real application of the vehicles.

Chang and Breed do not teach, but Chong teaches: wherein, responsive to identifying the second wireless communication device, using the cooperative learning neural network… occurs if the second wireless communication device is within a threshold distance of the first wireless communication device, and using the cooperative learning neural network… does not occur, otherwise; (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)


In regard to claim 21, reference is made to the rejection of claim 19, and further, Chang teaches: wherein each of the first wireless communication device and the second wireless communication device is installed respectively on a first and second vehicle, (Chang, section 1 Introduction "... On board global-positioning system (GPS) receives the information relevant to latitude, longitude, elevation, and the others; GPS information together with the angle, the relative velocity, acceleration, and distance between the host and the neighboring vehicle is disseminated at once to the neighboring cars each other via vehicle-to-vehicle (v2v) wireless communications the dedicated short range communication (DSRC, IEEE Std. 1609.3)."; i.e. in Chang all vehicles (host vehicle/other vehicle/neighboring vehicles) communicating with each other via V2V. Those vehicles are all wireless communication devices.) wherein the first vehicle data and the second vehicle data each comprises a speed, a location, an environmental condition, a direction or a component condition of the first and second vehicle, respectively. (Chang, section 3 Vehicle collision warning "… The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras and generated distance, velocity [speed], and angle from those images at the host vehicle; "… Once the localization information sent from nearby vehicles has been received by on-board DSRC, WiFi, or 3G, the platform XScale_NAV270 directly estimates angle, relative velocity, and relative distance between host and other vehicles. This result is used to proof the same data obtained from the primary vision-based sensing."; i.e. second vehicle data can be localization information captured from GPS of neighboring vehicles [a second vehicle] and generated distance, velocity [speed], and angle from those information; The second vehicle data received from nearby/neighboring vehicles are for proofing distance, velocity, and angle.)

In regard to claim 22, reference is made to the rejection of claim 19, and further, Chang teaches: wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side-impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chang, section 3.3.1. Forward collision warning (FCW) "Forward collision warning has four warning levels (Chen, 2007), and it is often known as rear-end collision. The following vehicle encounters a conflict situation with the lead vehicle")

In regard to claim 23, reference is made to the rejection of claim 21, and further, Chang does not teach, but Breed teaches:  wherein the processing device is further configured to train one or more weights of the cooperative learning neural network using a combination of the first vehicle data and the second vehicle data, (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.") 
wherein the one or more weights are indicative of one or more objects. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree. [object]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including RtZF™ system and vehicle control developed using neural network. Doing so would automatically adjust for failures and prevent accidents.

In regard to claim 24, reference is made to the rejection of claim 19, and further, Chang does not teach, but Breed teaches: wherein the processing device is configured to: (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle a processing device. Doing so would implement the cooperative neural network on the real application of the vehicles.
Chang and Breed do not teach, but Chong teaches: determine whether the second wireless communication device is within a threshold distance from the first wireless communication device; and train the cooperative learning neural network further based on whether the first vehicle is within the threshold distance of the second vehicle. (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 25, reference is made to the rejection of claim 1, and further, Chang does not teach, but Breed teaches: wherein the processor is configured to: (Breed, Fig. 5 and Fig. 6, [0689] "The control processor 100 can be attached to a vehicle special or general purpose bus 110 for transferring other information to and from the control processor to other vehicle subsystems."; [0010] "... the invention further relates to an inter-vehicle and vehicle to infrastructure communication systems for transmitting GPS or DGPS position data, velocities, headings, as well as relevant target data to other vehicles for information and control action. )
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 1.

Chang and Breed do not teach, but Chong teaches: determine whether the another vehicle is within a threshold distance from the vehicle; and train the cooperative learning neural network further based on the determination. (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the second wireless communication device. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)

In regard to claim 26, reference is made to the rejection of claim 1, and further, Chang teaches: wherein the processor further configured to: combine, in the first vehicle, the first vehicle data and the second vehicle data to train the cooperative learning neural network, in the first vehicle, to detect the crash condition based partly on the first vehicle data and the second vehicle data. (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function are used for training.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Chong in further view of Lee ("A Study on the Rear-End Collision Warning System by Considering Different Perception-Reaction Time Using Multi-Layer Perceptron Neural Network"). 

In regard to claim 2, reference is made to the rejection of claim 1, and further, Chang and Breed do not teach, but Lee teaches: wherein the processor is configured to detect the crash condition within a threshold time that is based at least in part on the crash condition. (Lee, p. 26 section III Methodology "The MLPNN architecture consists of input, hidden and output layer... The output neuron represents a warning level with rear-end collision risk in a few seconds... The rule for weight updating is as follows [23]... Equation (3) and (4) show the epoch error and weight adjustment, respectively."; i.e. The warning level / crash condition is the result/output from MLPNN, which is for detecting the rear-end collision condition may occur in a few seconds [a threshold time]. The detection of the crash in a few seconds is based on the crash condition.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Lee by including a prediction for the collision that may occur in the few seconds. Doing so would allow the system to provide the warning to the driver half a second or 1 second before, and the collision will be prevented. (Lee, section 3 Methodology "a study carried out by the Daimler-Benz found that 60 % of rear-end collisions would be prevented if the driver is warned about half a second prior to the rear-end collision accident, about 90 % of rear-end collisions could be avoided if an extra second of alerting driver to the potential rear-end collision is provided [30]...")

In regard to claim 27, reference is made to the rejection of claim 1, and further, Chang and Breed do not teach, but Lee teaches: wherein detecting the crash condition occurs within a threshold time, and wherein the threshold time is based at least in part on receiving the one or more weights and detecting the crash condition. (Lee, p. 26 section III Methodology "The MLPNN architecture consists of input, hidden and output layer... The output neuron represents a warning level with rear-end collision risk in a few seconds... The rule for weight updating is as follows [23]... Equation (3) and (4) show the epoch error and weight adjustment, respectively."; i.e. The output of MLPNN is for detecting the rear-end collision condition within a few seconds [a threshold time]. The output of MLPNN is based on the weights, therefore detecting the collision may occur in the threshold time is based on the weights.)
The rationale for combining the teachings of Chang, Breed and Lee is the same as set forth in the rejection of claim 2.

Claims 10, 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Lee in view of Kim ("Transfer Learning for Automated Optical Inspection") in further view of Slusar (US9147353B1).

In regard to claim 10, Chang teaches: A method comprising: capturing, by a sensor of a vehicle, first vehicle data; (Chang, section 3 Vehicle collision warning "In order to implement both lane marking and vehicle detection at the same time, a variety of sensors [sensor] and required equipments are installed in a vehicle as shown in Fig. 5 so that early collision warning and event data recording can be realized based on vision/GPS sensing... The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). i.e. first vehicle data can be visual images captured from CCD cameras [first sensor] and generated distance, velocity, and angle from those images at the host vehicle)
… receiving, at a transceiver of the vehicle…  directly from an additional vehicle, (Chang, section 1 Introduction “… event data recording as shown in Fig. 4 is also implemented concurrently during vision/GPS sensing and vehicle-to-vehicle wireless communications.”; receiving data from other vehicle via V2V communications. Short-range communication or V2V wireless devices inherently teach the transceivers, i.e. a transceiver is built into the wireless devices. Also see Breed [0252] "‘transceiver…’ mean the combination of a transmitter and a receiver… electromagnetic (antenna, CCD, CMOS arrays...")

Chang does not teach, but Breed teaches: the one or more weights are associated with one or more crash conditions; (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians [objects]. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
by a processor of the vehicle, using the one or more weights of the cooperative learning neural network to detect a crash condition based on the first vehicle data, (Breed, [0357] "Neural networks used in the accident avoidance [crash conditions] system of this invention are trained to recognize roadway hazards including automobiles, trucks, animals and pedestrians. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. ")
by a controller of the vehicle, adjust an operation of the vehicle based on the detection of the crash condition. (Breed, [0635] "As illustrated in FIG. 5, the vehicle accident avoidance [crash condition] system is implemented using a variety of microprocessors and electronic circuits 100 [a controller] to interconnect and route various signals between and among the illustrated subsystems."; [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [direction], and the throttle servo 74 [speed, an operation of the wireless communication device]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms."; [0666] "The control processor or central processor and circuit board subsystem 100 to which all of the above components 52-98 are coupled, performs such functions as... vehicle control ... and all other functions needed for the system to operate according to design.; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang to incorporate the teachings of Breed by including vehicle control developed using neural network. Doing so would allow the system to automatically control over the vehicle and prevent accidents. (Breed, [0340] "For all cases where vehicle steering control is assumed by the RtZF™ system, an algorithm for controlling the steering should be developed using neural networks or neural fuzzy systems."; [0668] "Vehicle control also encompasses control over the vehicle to prevent accidents.")

Chang and Breed do not teach, but Lee teaches: wherein detecting the crash condition occurs within a threshold time, and wherein the threshold time is based at least in part on receiving the one or more weights and detecting the crash condition; and (Lee, p. 26 section III Methodology "The MLPNN architecture consists of input, hidden and output layer... The output neuron represents a warning level with rear-end collision risk in a few seconds... The rule for weight updating is as follows [23]... Equation (3) and (4) show the epoch error and weight adjustment, respectively."; i.e. The output of MLPNN is for detecting the rear-end collision condition within a few seconds [a threshold time]. The output of MLPNN is based on the weights, therefore detecting the collision may occur in the threshold time is based on the weights.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Lee by including a prediction for the collision that may occur in the few seconds. Doing so would allow the system to provide the warning to the driver half a second or 1 second before, and the collision will be prevented.

Chang, Breed and Lee do not teach, but Kim teaches: receiving… one or more weights of the cooperative learning neural network directly from an additional vehicle (Kim, p. 2519 "Fig. 2. The fine-tuning process between the source and the target domains. First, the CNN is trained on the source domain. Then, weights are transferred to the target network up to convolutional layers..."; Based on spec. [0025], cooperative learning neural networks 126 may receive weights generated from another neural network 128 in another vehicle, the examiner interprets the weights are received/transferred from another neural network, and the element vehicle is taught by Chang or Breed.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang, Breed and Lee to incorporate the teachings of Kim by including weight transferring. Doing so would achieve much higher performance than using fixed transferred weights. (Kim, p. 2518 "However, even when the two datasets are similar to each other, it has been reported that fine-tuning the transferred weights achieves much higher performance than using fixed transferred weights [12]–[14].")

Chang, Breed, Lee and Kim do not teach, but Slusar teaches: wherein receiving the one or more weights occurs if the first vehicle is within a threshold distance of the additional vehicle, and receiving the one or more weights does not occur, otherwise; (Slusar, col. 6 “For example, as shown in FIG. 2, sensor data may be transmitted via short-range communication systems 212 and 222 to other nearby vehicles.”; col. 6 "The vehicle-to-vehicle (V2V) transmissions between the short-range communication systems 212 and 222 may be sent via DSRC, Bluetooth, satellite, GSM infrared…"; col. 6 “The range of V2V communications between vehicle communication systems 212 and 222 may depend on the wireless communication standards and protocols used, the transmission/reception hardware (e.g., transceivers, power sources, antennas), and other factors. Short-range V2V communications may range from just a few feet to many miles [e.g. a threshold distance], and… V2V communications ranging only a few feet may be sufficient for a driving analysis computing device 101 in one vehicle to determine that another vehicle is tailgating or cut-off the vehicle, whereas longer communications may allow...”; see 112(a), in light of spec. [0022] [0024], image data received when cars are within a distance, but not weights; [0037] discloses data, but it appears to be sensor data; [0025] vehicles may transmit weights, but nothing about a threshold. Therefore, under BRI, the limitation is interpreted as receiving any data occurs if cars are within a distance.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang and Breed to incorporate the teachings of Slusar by including more V2V communications. Doing so would allow the system to use the range with only a few feet and the data received is sufficient for a driving analysis. (Slusar, col. 6 “… V2V communications ranging only a few feet may be sufficient for a driving analysis computing device 101 in one vehicle to determine that another vehicle is tailgating or cut-off the vehicle”)

In regard to claim 12, reference is made to the rejection of claim 10, and further, Chang does not teach, but Breed teaches: further comprising adjusting an operation of the vehicle based on the detection of the crash condition, by: adjusting a speed of the vehicle, adjusting a heading of the vehicle, or both. (Breed, [0642] "Three servos are provided for controlling the vehicle during the later stages of implementation of the RtZF™ product and include the brake servo 70, the steering servo 72 [heading], and the throttle servo 74 [speed]. The vehicle can be controlled using deterministic, fuzzy logic, neural network or, preferably, neural-fuzzy algorithms.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 10.

In regard to claim 13, reference is made to the rejection of claim 10, and further, Chang teaches: wherein the first vehicle data comprises a speed, a location, an environmental condition, a direction or a component condition of the vehicle, or a combination thereof. (Chang, section 3 Vehicle collision warning "… The visual images [e.g. first vehicle data] are captured very fast by several CCD cameras outside of the car, and they are sent to the platform DaVinci at the rate of 30 frames per second for each camera. Visual image analysis detects both lane marking and nearby vehicles (Goldbeck & Huertgen, 1999; Lin, 2008) in each image, as shown in Figs. 6 and9 and then output the relevant data like distance, velocity, and angle between the host and the other vehicles [e.g. first vehicle data] using Goldbeck algorithm (Goldbeck & Huertgen, 1999; Lin, 2008). Some necessary data composed of distance, velocity, and angle are transmitted to the other platform XScale_NAV270 via fast Ethernet."; also see sensor stage in Fig. 4 includes sensors, such as CCD camera, GPS, 3G, WiFi; i.e. first vehicle data can be visual images captured from CCD cameras and generated distance, velocity [speed], and angle from those images at the host vehicle)

In regard to claim 14, reference is made to the rejection of claim 10, and further, Chang teaches:  wherein the crash condition comprises at least one of a rear-end collision, a collision with a parked vehicle, a side- impact crash, an animal collision, or hydroplaning, or any combination thereof. (Chang, section 3.3.1. Forward collision warning (FCW) "Forward collision warning has four warning levels (Chen, 2007), and it is often known as rear-end collision. The following vehicle encounters a conflict situation with the lead vehicle")

In regard to claim 15, reference is made to the rejection of claim 10, and further, Chang teaches: further comprising training the cooperative learning neural network using a combination of the first vehicle data and the second vehicle data. (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error [training weights] (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))

In regard to claim 17, reference is made to the rejection of claim 15, and further, Chang does not teach, but Breed teaches: wherein training the cooperative learning neural network comprises generating weights for the cooperative learning neural network. (Breed, [0350] "Based on this result of the training, the neural network circuit 63 generates the weights and the bias weights for the coefficients of the correlation function or the algorithm.")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 10.

In regard to claim 18, reference is made to the rejection of claim 17, and further, Chang does not teach, but Breed teaches: wherein the weights are indicative of an object. (Breed [0351], "Typically about 200,000 feature patterns are used to train the neural network 63 and determine all of the weights. A similar number is then used for the validation of the developed network. In this simple example chosen, only three outputs are illustrated. These can represent another vehicle, a truck and a pole or tree. [object]")
The rationale for combining the teachings of Chang and Breed is the same as set forth in the rejection of claim 10.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Lee in view of Kim in view of Slusar in further view Chong.

In regard to claim 16, reference is made to the rejection of claim 15, and further, Chang teaches: wherein training the cooperative learning neural network using the combination of the first data and the second data (Chang, section 3.2. Data fusion (prediction) stage, “The data fusion (prediction) stage with ANFIS system concerns the following input variables DHOR, DVER, A, VO, VH-O, DWARN, and WH. ANFIS operations have to follow a number of steps as described in Cai, Du, and Liu (2003). Notice that the learning algorithm applied to ANFIS [neural network] system here chooses a back-propagation error plus a least mean squared error [training weights] (Fuzzy Logic Toolbox User’s Guide, 2008).”; i.e. ANFIS is an Adaptive Network-based Fuzzy Inference System (i.e. neural network based system); backpropagation and error function calculate the gradient of the error with respect the weights, i.e. training weights.; section 3.2 “where D represents OV distance measured from visual image analysis; Dt stands for true value, and δD is a measured error; A represents OV angle measured from visual image analysis; At stands for true value, and δA is a measured error; VR represents OV relative velocity calculated from visual image analysis; VR,t stands for true value, and VR is a measured error; VH represents HV velocity measured from vehicle state sensor; VH,t stands for true value, and δH a measured error…”; also see the eq (18) – eq(23); i.e. input variables of neural network, such as DHOR, DVER, A, VO, VH-O, DWARN, are based on D, A, VR, VH, which are a combination (e.g. D= Dt + δD) of the true value generated at the host vehicle and the proofing data (see the previous limitation) received from neighboring vehicles (i.e. a combination of first data and second data))

Chang, Breed, Lee, Kim and Slusar do not teach, but Chong teaches: occurs when the additional vehicle is within a threshold distance of the first vehicle. (Chong, p. 213 "Range and range-rate data represents relative distance and relative speed... Car-following situations were automatically extracted from the enormous volume of driving data in the database in order to analyze car-following behavior. The filtering process is an iterative process... Specifically, car following situations were extracted according to these pre-defined conditions:.. Radar range ⩽ 120 m [e.g. a threshold distance]..."; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers... Range ≥ 0 feet and range ≤ 400 feet (when there is no leading vehicle in front, we assume range = 400 feet)."; Leading vehicle is the additional vehicle. Training occurs only when the range is within a threshold.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang, Breed, Lee, Kim and Slusar to incorporate the teachings of Chong by including pre-defined conditions such as radar range. Doing so would allow the system to filter out errors from data collection measurement. (Chong, p. 214 "car following situations were extracted according to these pre-defined conditions"; p. 215 "Before training, errors form data collection measurement should be excluded. We arbitrarily set up additional constraints to filter out outliers.)


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Chong in view of Lee.

In regard to claim 20, reference is made to the rejection of claim 19, and further, Chang, Breed and Chong do not teach, but Lee teaches: wherein the processing device is configured to detect the crash condition within a threshold time that is based at least in part on the crash condition. (Lee, p. 26 section III Methodology "The MLPNN architecture consists of input, hidden and output layer... The output neuron represents a warning level with rear-end collision risk in a few seconds... The rule for weight updating is as follows [23]... Equation (3) and (4) show the epoch error and weight adjustment, respectively."; i.e. The warning level / crash condition is the result/output from MLPNN, which is for detecting the rear-end collision condition may occur in a few seconds [a threshold time]. The detection of the crash in a few seconds is based on the crash condition.)

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang, Breed and Chong to incorporate the teachings of Lee by including a prediction for the collision that may occur in the few seconds. Doing so would allow the system to provide the warning to the driver half a second or 1 second before, and the collision will be prevented.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Breed in view of Lee in view of Kim in view of Slusar in further view Ould-Ahmed-Vall (US20180315157A1).

In regard to claim 28, reference is made to the rejection of claim 10, and further, Chang teaches: wherein the weights comprise norm-bounded weights. (Ould, [0221] - [0222] "weights or feature maps output from a layer of a neural network can be automatically normalized via an instance of the normalize… weight normalization can be performed to compress the dynamic range of a set of filter weights to within a predetermined range. Weight data can be normalized, for example, within a range of [−1,1]...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Chang, Breed, Lee, Kim and Slusar to incorporate the teachings of Ould-Ahmed-Vall by including automatic adjustment of N-bit neural network data and weight normalization. Doing so would prevent catastrophic loss of precision and preserve the relative differences between weight values. (Ould, [0222] "a specific set of low precision instructions are provided that enable automatic adjustment of N-bit neural network data to prevent catastrophic loss of precision... Weight data can be normalized... which can preserve the relative differences between weight values while reducing the overall magnitude of the weight values.")

Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.S. 103 have been fully considered but they are moot:

Applicant argues: (see p. 9 bottom): “However, Bleiweiss does not teach 'the vehicle configured to identify the second vehicle,' and then 'responsive to identifying...'”
Examiner answers: The arguments do not apply to the reference (Chang and new prior art Chong) being used in the current rejection. Note Chong has been documented in the file wrapper (PTO-892) as NPL on 09/08/2022. For claim 1, both Chang and Chong teach identifying a second wireless communication device, e.g. neighboring/nearby/other vehicles in Chang and leading vehicles in Chong, Chang teaches training neural network based on the combination of first raw data and second raw data, and Chong teaches training occurs only when the second vehicle is within a threshold distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122